DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Regarding claim 1, the recitations of “the product line” (lines 7-8), “the release line” (line 10), “the internal void array for product line” (lines 18-19) and “the internal void arrays for release line” (line 31) lack antecedent basis.
Regarding claim 14, the recitations of “the product line” (lines 8-9), “the release line” (line 11), “the internal void array for product line” (lines 19-20) and “the internal void arrays for release line” (line 32) lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the defining of “the virtual in-plane void” to be a “position” is unclear. Also, the description for “a void” (line 7) is unclear.
Allowable Subject Matter
Claims 1-3 and 5-15 are objected to as stated above, but would be allowable if rewritten overcoming the objections.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 1-13 is the inclusion of the limitations of a glass plate having a plurality of separation lines formed by irradiating the glass plate with laser light that include (i) a length of the internal void array for product line having a maximum length among the internal void arrays for product line L1max is equal to a length of the internal void array for release line having a maximum length among the internal void arrays for release line L2max; and a length of the internal void array for product line having a minimum length among the internal void arrays for product line L1min is greater than a length of the internal void array for release line having a minimum length among the internal void arrays for release line L2min, or (ii) the length L1max is greater than the length L2max.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

The primary reason for indicating allowable subject matter of claims 14-15 is the inclusion of method steps of a manufacturing method of a glass plate by irradiating the glass material with laser light to form separation lines that include (i) a length of the internal void array for product line having a maximum length among the internal void arrays for product line L1max is equal to a length of the internal void array for release line having a maximum length among the internal void arrays for release line L2max; and a length of the internal void array for product line having a minimum length among the internal void arrays for product line L1min is greater than a length of the internal void array for release line having a minimum length among the internal void arrays for release line L2min, or (ii) the length L1max is greater than the length L2max. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergh et al. (US 2014/0340730 A1) disclose methods of cutting strengthened glass by forming filament line traces in the thickness of the glass of varying lengths.
Srinivas et al. (US 2014/0027951 A1) disclose a method for cutting out a brittle material device portion by using a laser beam to trace out stress fracture pathways and device outline toll path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853